Appellee, Missouri Valley College, as assignee of the Temple Trust Company, sued appellants, E. K. Hufstedler and wife, on their principal note for $3,500, and their interest note for $704.47, payable to the Temple Trust Company, secured, respectively, by a first and second deed of trust on 209.8 acres of land. Appellants pleaded that the loan contract was usurious from its inception, and prayed that all payments of interest be applied as a credit on the principal. The trial court construed the loan contract as not providing for usury, and accordingly rendered judgment for appellee; hence this appeal.
The loan contract in suit is evidenced by the two notes and deeds of trust, which contain identical or similar provisions as the notes and deeds of trust involved in the case of Walker v. Temple Trust Company (Tex. Civ. App.) 60 S.W.2d 826, affirmed by the Commission of Appeals,80 S.W.2d 935, wherein the loan contract was construed as clearly manifesting an intention on the part of the loan company to avoid the collection of usurious interest. Upon the authority of the Walker Case, the judgment in the instant case will be affirmed.
Affirmed. *Page 1119